Citation Nr: 1611860	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-27 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating, prior to November 7, 2014, and in excess of 10 percent, thereafter, for status post fracture of the right femur with rod displacement and residual scar, also with degenerative arthritis of the hip, status post trauma.

2.  Entitlement to an initial compensable rating for status post ankylosis of the interphalangeal joint of the right great toe with residual scar.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in relevant part, granted service connection for a right hip disability (characterized as status post fracture of the right femur with rod displacement and residual scar, also with degenerative arthritis of the hip, status post trauma) and a right great toe disability (characterized as status post ankylosis of the interphalangeal joint of the right great toe with residual scar).  For each, the RO assigned a noncompensable rating from July 8, 2009, forward.  The Veteran appealed these ratings in a January 2010 notice of disagreement.  Thereafter, in a November 2015 rating decision, the RO assigned an increased rating of 10 percent for the right hip disability, from November 7, 2014, forward.  This was not a full grant of the benefit sought, and the appeal continues.

In December 2015, the RO requested a VA form 646 from the Veteran's representative, who, nevertheless, did not act on the opportunity to complete such form.  By giving the Veteran's representative a chance to be meaningfully involved in the appeal process, VA has fulfilled its duty to safeguard the Veteran's right to adequate representation.  A remand for appellate arguments is not warranted.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

1.  Prior to November 7, 2014, the weight of the evidence supports a finding that the Veteran's right hip disability resulted in functional loss due to painful motion.

2.  The weight of the evidence shows that the Veteran's service-connected right hip disability has been manifested by pain and painful motion, but with flexion greater than 30 degrees; there is no evidence of fracture or malunion of the femur.

3.  Throughout the rating period on appeal, the evidence shows residuals of hammer toe repair in one toe, but not in all toes, unilateral without claw foot.


CONCLUSIONS OF LAW

1.  For the period prior to November 7, 2014, the criteria for a rating of 10 percent for the right hip disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5250 to 5252 (2015).

2.  For the entire appeal period, the criteria for a rating in excess of 10 percent for the right hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5250 to 5252 (2015).

3.  The criteria for a compensable rating for the right great toe disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, DC 5282 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his increased rating claims in May 2009, prior to the initial adjudication of the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

The Veteran underwent VA examinations for his claimed disabilities in May 2009 and November 2014.   There is no argument or indication that these were inadequate or that their findings do not reflect the current severity of the disabilities.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  VA's has satisfied its duty to notify and assist; any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999). 

Right Hip

The Veteran is service-connected for status post fracture of the right femur with rod displacement and residual scar, and degenerative arthritis of the hip, which the RO rated as noncompensable prior to November 7, 2014, and as 10 percent disabling, thereafter, under 38 C.F.R. § 4.71a, Diagnostic Code 5024-5255.

Disabilities of the hip and thigh are rated under the schedular criteria found at 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255. 

Under Diagnostic Code 5250, a 60 percent rating is assigned for favorable ankylosis, in flexion at an angle between 20 and 40 degrees, and slight adduction or abduction.  A70 percent rating is assigned for intermediate ankylosis.  The highest schedular rating, 90 percent, is assigned for unfavorable ankylosis.

Diagnostic Code 5251 provides a single 10 percent rating for extension limited to 5 degrees.

Under Diagnostic Code 5252, a 10 percent evaluation is assigned for limitation of flexion to 45 degrees.  A 20 percent evaluation is assigned for limitation of flexion to 30 degrees.  A 30 percent evaluation is assigned for limitation of flexion to 20 degrees.  The highest schedular rating, 40 percent, is assigned for limitation of flexion to 10 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5253, a 10 percent rating is assigned for either limitation of adduction (inability to cross legs) or for limitation of rotation (cannot toe-out more than 15 degrees with the affected leg).  A 20 percent evaluation is awarded for limitation of abduction with motion lost beyond 10 degrees. 

Normal ranges of motion of the hip are hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the rating criteria.  The codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation due to pain on use, including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Diagnostic Code 5254 provides a single 80 percent rating for flail hip joint.

Under Diagnostic Code 5255, a 10 percent rating is assigned for malunion of the femur, with slight knee or hip disability.  A 20 percent rating is assigned for malunion of the femur, with moderate knee or hip disability.  A 30 percent rating is assigned for malunion of the femur, with marked knee or hip disability.  A 60 percent rating is assigned for either fracture of surgical neck of the femur, with false joint, or fracture of shaft or anatomical neck of the femur, with nonunion, without loose motion, weightbearing preserved with aid of brace.  The maximum schedular rating, 80 percent, is assigned for fracture of shaft or anatomical neck of the femur, with nonunion, with loose motion (spiral or oblique fracture).

A June 2009 VA examination shows that the Veteran reported sharp right hip pain with ambulation, which occurs twice a week, each time lasting for one hour.  Pain was elicited by walking and eased by rest.  The examiner noted that the Veteran did not take medication and that the bone condition had never been infected.  Physical examination of the right femur was within normal limits.  The examiner did not find any joint abnormality.  Regarding the right hip, there were no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  Range of motion was flexion up to 125 degrees, extension up to 30 degrees, adduction up to 25 degrees, abduction up to 45 degrees, external rotation up to 60 degrees, and internal rotation up to 40 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  A right hip X-ray showed degenerative arthritic changes.  

A more recent November 2014 VA examination shows a report of continued hip pain, with stiffness, for which the Veteran took ibuprofen.  The Veteran reported flare-ups.  Range of motion was noted as normal, including after repetitive use.  Nevertheless, the examiner noted painful motion, resulting in limitation of motion.  The examiner also noted pain on palpation, described as moderate.  No ankylosis, malunion of the femur, flail hip joint, or leg length discrepancy was noted.

For the period prior to November 7, 2014, the Board finds that a 10 percent rating is warranted as there is evidence of degenerative arthritis and painful motion.  See 38 C.F.R. § 4.59.  In this regard, the Board notes that, at the June 2009 VA examination, the Veteran reported flare-ups resulting in pain on ambulation.  Resolving doubt in favor of the Veteran, the Board finds that the evidence supports a finding of painful motion of the right hip.

For the entire appeal period, the Board finds that a rating higher than 10 percent is not warranted, as there is no evidence of ankylosis, limitation of flexion limited to 30 degrees or less, limitation of abduction of thigh, flail hip joint, malunion of the femur, or fracture of the surgical neck, shaft, or anatomical neck of the femur.

The Board has also considered whether a separate rating is warranted for the Veteran's residual scar, right hip, status post repair fractured femur.  This scar, however, is neither painful nor unstable, and its total area is not greater than 39 cm2.  

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In sum, the preponderance of the evidence supports an initial 10 percent rating prior to November 7, 2014, but, for the entire appeal period, is against a rating in excess of 10 percent for the Veteran's service-connected right hip disability.

Right Great Toe

The Veteran is service-connected for status post ankylosis of the interphalangeal joint of the right great toe with residual scar, which the RO rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5282.

Under Diagnostic Code 5282, hammer toe in all toes, unilateral without claw foot, warrant a 10 percent rating.  Hammer toe in single toes is to be rated as noncompensable.

Diagnostic Code 5284 provides the rating criteria for unlisted foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot.  Id.

The terms "mild," "slight," "moderate," and "severe" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.

In a June 2009 VA examination, the Veteran did not report any symptoms or treatment referable to his right foot disability.  He denied any pain, weakness, stiffness, swelling, or fatigue, either at rest or standing or walking.  He also denied any functional impairment.  Physical examination of the feet revealed no edema, disturbed circulation, weakness, atrophy of the musculature, tenderness, heat, redness, or signs of deformity.  There was active motion of the metatarsophalangeal joint of the great toes, bilaterally.  Weigh bearing and non-weight bearing alignment of the Achilles tendon was normal, bilaterally.  There was no functional limitation of standing or walking.  The Veteran did not require the use of corrective shoe wear.  X-ray findings were abnormal, showing status post ankylosis of the interphalangeal joint of the right great toe.  

The Veteran underwent a February 2010 VA examination in relation to a separate claim of service connection for bilateral pes planus, which was ultimately denied.  Physical examination of the right foot did not reveal tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy or disturbed circulation.  There was no active motion in the metatarsophalangeal joint of the right great toe.

A more recent November 2014 VA examination shows a diagnosis of hammer toe deformity, right great toe, surgically corrected with residuals.  The Veteran reported pain in the right great toe when pressure was placed on it.  He also reported flare-ups, with associated functional impairment, described as difficulty walking or standing for long periods occasionally.  Physical examination did not reveal pain.  Nonetheless, the examiner answer "yes" to the question of whether there was pain, weakness, fatigability, or incoordination that significantly limit functional ability during flare-ups or when the foot is used repeatedly over time.  In this regard, the examiner noted that pain limits the Veteran's ability to stand or walk for long periods of time, especially on hard surfaces and uneven grounds.  Degenerative or traumatic arthritis was not documented.  

A compensable rating is not warranted under Diagnostic Code 5282, as there is no evidence of hammer toe in all toes, unilateral without claw foot.  Rather, residuals of hammer toe are only show in one toe.  

The Board has also considered whether the Veteran's disability would warrant a compensable rating under other diagnostic codes pertaining to the foot but finds that the criteria pertaining to bilateral weak foot, claw feet (pes cavus), metatarsalgia, hallux rigidus, , malunion or nonunion of the tarsal or metatarsal bones under Diagnostic Codes 5277, 5278, 5279, 5281, 5283, respectively are not applicable.  While there is evidence of pes planus, service connection for this has been denied.  

The Board has also considered whether a compensable or higher rating is warranted under Diagnostic Code 5284, for other foot injuries.  In this regard, the Board notes that the Veteran's right great toe disability is diagnosed as residuals of hammer toe repair.  As hammer toe is a listed foot injury, Diagnostic 5284 is not for application.

The Board has also considered whether a separate rating is warranted for the Veteran's residual scar, right great toe, status post hammer toe repair.  This scar, however, is neither painful nor unstable, and its total area is not greater than 39 cm2.  

The Board acknowledges evidence of pain that at times limits functional ability during flare-ups or with repetitive use.  However, such DeLuca considerations are applicable only to diagnostic codes predicated on range of motion, which is not the case here.  Johnson v. Brown, 9 Vet. App. 7 (1996).

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been instituted, as the evidence shows a more severe disability picture from November 7, 2014, forward. 

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In sum, the weight of the evidence supports a rating of 10 percent from November 7, 2014, forward, for the Veteran's service-connected right great to disability.



ORDER

Prior to November 7, 2014, entitlement to a rating of 10 percent for the Veteran's service-connected right hip disability is granted.

For the entire appeal period, entitlement to a rating in excess of 10 percent for the Veteran's service-connected right hip disability is denied.

Entitlement to a compensable rating for the Veteran's service-connected right great toe disability is denied.




______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


